Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 16, 2018

The Court of Appeals hereby passes the following order:

A18D0383. KEVIN BASCOM v. THE STATE.

      In 2004, Kevin Bascom pleaded guilty to theft by receiving stolen property and
received a sentence of two years, with three months to serve. In 2017, Bascom filed
an extraordinary motion for new trial. By order entered on December 28, 2017, the
trial court denied the motion. On March 15, 2018, Bascom filed this application for
discretionary appeal. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, Bascom did not file his application until 77
day after entry of the trial court’s order.1




      1
         Bascom did submit a motion for an extension of time to file a discretionary
application, but we could not docket the motion because it contained neither a proper
certificate of service nor a copy of the trial court’s order. See Court of Appeals Rules
6 (b) (certificate of service must show that copy was served upon opposing counsel);
16 (c) (requests for extension of time to file discretionary applications must comply
with Rule 40 (b), Emergency Motions); Rule 40 (b) (2) (emergency motion must
contain a stamped “filed” copy of order to be appealed).
      Accordingly, the application is untimely, and it is hereby DISMISSED for lack
of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/16/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.